DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 8/11/2022 is acknowledged.
Claims 4 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 14-15 and 17--21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “the one or more layers of AIN include one or more amorphous layers of AIN or Al,” is unclear as to how an AlN layer(s) can be Al. 

Regarding claim 14, the limitation “implanting ions through the sacrificial cap” is unclear as to how it is the recitation of “implant[ing] ions through the sacrificial cap,” recited in claim 1. Specifically it is unclear if it is an additional implanting of ions or the same implanting of ions. 
Regarding claim 16, the limitation “the source contact and the drain contact,” is unclear because it lacks sufficient antecedent basis.
Regarding claim 17, the limitation “the barrier layer includes one or more layers of AlxGa1-xN” is unclear as to if it is required to be the same composition AlxGa1-xN as the previously recited material of the channel layer, or if the claim includes a scope wherein the composition is potentially different.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-13, 16-17, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 2019/0157440; herein “Green”) 
Regarding claim 1, Green discloses in Figs. 11-12 and related text a method of fabricating a semiconductor device, the method comprising the steps of:
providing a semiconductor substrate (see [0068]; see also 1103/1105/1106/1107/1108/1110 and [0049]-[0053]) that includes a plurality of epitaxial layers, including a channel layer (GaN channel, see [0068]; see also 1107 and [0050]) and a permanent cap (cap layer, see [0068]; see also 1110 and [0052]) ) over the channel layer, wherein the permanent cap defines an upper surface of the semiconductor substrate;
forming a sacrificial cap (at least one lower layer of “implant mask,” see [0069]) over the permanent cap in an active region of the device, wherein the sacrificial cap comprises a semiconductor material that includes aluminum (Al) (see [0069]);
forming one or more current carrying regions (contact regions, see [0070]; see also 1121 and [0049]) in the semiconductor substrate in the active region of the device by performing an ion implantation process to implant ions through the sacrificial cap, and into the semiconductor substrate (see [0070]);
completely removing the sacrificial cap (see [0071]) in the active region of the device, while refraining from removing the permanent cap; and
forming one or more current carrying contacts (see [0074]; see also 1122 and [0054]) over the one or more current carrying regions.
Regarding claim 2, Green further discloses wherein the channel layer (1107) and the permanent cap (1110) include gallium nitride (see [0051], [0052] and [0023]).
Regarding claim 3, Green further discloses wherein the permanent cap (1110) comprises a not intentionally doped gallium nitride layer (see [0052] and [0023]).
Regarding claim 6, Green further discloses wherein forming the sacrificial cap (implant mask) comprises:
forming one or more layers of aluminum nitride (AIN) (see [0069]).
Regarding claim 8, Green further discloses wherein the sacrificial cap is formed from one or more materials with a percentage of aluminum in a range from 15 percent to 100 percent (see [0069]; e.g. AlN is 50% atomic % Al).
Regarding claim 9, Green further discloses wherein the semiconductor material in the sacrificial cap includes a group-III nitride semiconductor material that includes aluminum (see [0069]], e.g. AlN).
Regarding claim 10, Green further discloses wherein completely removing the sacrificial cap comprises: performing a wet etch process to remove the sacrificial cap (see [0071]).
Regarding claims 11-12, Green further discloses further comprising:
after forming the sacrificial cap, forming a sacrificial insulating layer over the sacrificial cap in the active region of the device; and
prior to completely removing the sacrificial cap, removing the sacrificial insulating layer, and
wherein performing the ion implantation process includes implanting ions through the sacrificial insulating layer and the sacrificial cap;
wherein forming the sacrificial insulating layer comprises:
forming a layer from one or more dielectric materials selected from a group consisting of Si3Nx, SiO2, SiON, Al2O3, HfO2, polycrystalline AIN, and a combination thereof (in the instance where the “implant mask” is a bilayer including a lower layer comprising Al and an upper insulating layer of, e.g. Si3Nx, SiO2, SiON, Al2O3, see [0069]).
Regarding claim 13, Green further discloses wherein removing the sacrificial insulating layer comprises: performing a dry etch process to remove the sacrificial insulating layer (dry etching for, e.g., Si3Nx, SiO2, SiON, Al2O3, see [0071]).
Regarding claim 16, Green further discloses forming a gate electrode (1120, see [0049]) over the permanent cap (1110) between the source contact and the drain contact (1122).
Regarding claim 17, Green discloses in Figs. 11-12 and related text method of fabricating a semiconductor device, the method comprising the steps of:
providing a semiconductor substrate (see [0068]; see also 1103/1105/1106/1107/1108/1110 and [0049]-[0053]) that includes a base substrate (1103) and a plurality of epitaxial layers (1105/1106/1107/1108/1110) over the base substrate, wherein the plurality of epitaxial layers include a channel layer (GaN channel, see [0068]; see also 1107 and [0050]), a barrier layer (barrier layer, see [0068]; see also 1108 and [0050]) over the channel layer, and a permanent cap (cap layer, see [0068]; see also 1110 and [0052]) over the barrier layer, wherein the channel layer includes one or more layers of aluminum gallium nitride (AlxGa1-xN), wherein X takes on values between 0 and 1 (see [0051]), wherein the barrier layer includes one or more layers of AlxGa1-xN (see [0052, wherein the permanent cap (1110) is formed from one or more layers of gallium nitride (GaN) (see [0052] and [0023]), and wherein the permanent cap defines an upper surface of the semiconductor substrate;
forming a sacrificial cap (at least one lower layer of “implant mask,” see [0069]) over the permanent cap in an active region of the device, wherein the sacrificial cap is selected from a structure consisting of an aluminum nitride (AIN) layer and a superlattice comprising AlGaN and AIN layers (e.g. AIN, see [0069]);
forming a sacrificial insulating layer over the sacrificial cap (in the instance where the “implant mask” is a bilayer including a lower layer comprising AlN and an upper insulating layer of, e.g. Si3Nx, SiO2, SiON, Al2O3, see [0069]) in the active region of the device;
forming a source region and a drain region (see [0074]; see also 1122 and [0054], [0056]) in the semiconductor substrate in the active region of the device by performing an ion implantation process (see [0070]) to implant ions through the sacrificial insulating layer and the sacrificial cap, and into the barrier layer;
completely removing the sacrificial insulating layer and the sacrificial cap in the active region of the device (see [0071]), while refraining from removing the permanent cap;
forming a source contact over the source region (see [0074]; see also 1122 and [0054]); and
forming a drain contact over the drain region (see [0074]; see also 1122 and [0054]).
Regarding claim 20, Green further discloses wherein the sacrificial cap is formed from one or more materials with a percentage of aluminum in a range from 15 percent to 100 percent (see [0069]; e.g. AlN is 50% atomic % Al).
Regarding claim 21, Green further discloses wherein the base substrate comprises a material selected from silicon carbide, sapphire, silicon, gallium nitride, aluminum nitride, diamond, poly-SiC, silicon on insulator, gallium arsenide, and indium phosphide (e.g. SiC, see Fig. 11 at least).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claims 1 and 6 above, and in view of Fujii et al. (US 2017/0077830; herein “Fujii”).
Regarding claim 5, Green further discloses forming the sacrificial cap comprises: forming a structure that includes multiple alternating layers (each layer of thickness 5nm-100nm, see [0069]), but does not explicitly disclose forming the sacrificial cap comprises: forming a superlattice structure that includes multiple alternating layers of aluminum gallium nitride (AlGaN) and aluminum nitride (AIN).
In the same field of endeavor, Fujii teaches in Figs. 1-8 and related text forming a sacrificial cap (810, see [0057]) comprises forming a structure that includes multiple alternating layers of aluminum gallium nitride (AlGaN) and aluminum nitride (AIN) (see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Green by having a structure that includes multiple alternating layers of aluminum gallium nitride (AlGaN) and aluminum nitride (AIN), as taught by Fujii, in order to enable easy processing of the sacrificial cap (see Fujii [0057]). Note that the limitation “a superlattice structure that includes multiple alternating layers of aluminum gallium nitride (AlGaN) and aluminum nitride (AIN)” is taught by the combination of multiple alternating layers having possible thicknesses of less than 10nm, as shown Green, in combination with the multiple layers being aluminum gallium nitride (AlGaN) and aluminum nitride (AIN), as shown by Fujii. Note that applicant’s disclosure recites that a superlattice includes as few as 2 layers, each layer having a thickness in a range of about 5 angstroms to about 100 angstroms (see [0037] of applciant’s originally filed disclosure), and thus at least some of the embodiments encompassed by the disclosure of the prior art teach the claimed limitation. 
Regarding claim 7, Green further discloses wherein the one or more layers of AIN include one or more layers of AIN or Al (see [0069], but does not explicitly disclose one or more amorphous layers of AIN or Al.
In the same field of endeavor, Fujii teaches in Figs. 1-8 and related text forming a sacrificial cap (810, see [0057]) comprising  one or more amorphous layers of AIN or Al (see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Green by having one or more amorphous layers of AIN or Al, as taught by Fujii, in order to enable easy processing of the sacrificial cap (see Fujii [0057]).
Claim(s) 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green.
Regarding claim 14, Green further discloses wherein the one or more current carrying regions (1121) comprise a source region and a drain region (see [0056] at least), and wherein performing the ion implantation process comprises:
applying a patterned mask layer (photoresist layer, see [0070]) over the sacrificial cap layer, wherein the patterned mask layer includes openings over areas at which the source and drain regions are to be formed (see Fig. 12 at step 1204);
implanting ions through the sacrificial cap, and into the permanent cap and the barrier layer to achieve a dopant concentration in the source and drain regions in a range of 1017 cm3 to 1020 cm3 (see [0054]); and
performing an implant anneal process at a temperature of at least 1000 degrees Celsius (900 to 1500 degees Celsius, see [0071], which overlaps the claimed range).
Note that the range disclosed by Green overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the implant anneal temperature to be a result effective variable affecting the resulting doping profile.  Thus, it would have been obvious to modify the method of Green to have the temperature within the claimed range in order to achieve the desired profile of the source/drain regions, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
	Regarding claim 15, Green further discloses wherein the one or more current carrying contacts (1122) comprise a source contact and a drain contact (see [0056]), the source contact and the drain contact are ohmic contacts (see [0056]), and wherein forming the one or more current carrying contacts comprises:
forming a dielectric layer (see [0073]) over the active region with openings that expose portions of the permanent cap that correspond to upper surfaces of the source region and the drain region (see Fig. 12 at step 1210);
forming a plurality of conductive layers over the portions of the permanent cap that correspond to the upper surfaces of the source region and the drain region (see [0075], in the instance where optional recessing is not performed); and
performing an alloying process at a temperature of 400 degrees Celsius or less to complete the source contact and the drain contact (e.g. less than 500 degrees Celsius, or less than 750 degrees Celsius, see [0075], which overlaps the claimed range).
Note that the range disclosed by Green overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the implant anneal temperature to be a result effective variable affecting the degree of alloying of the contacts and the electrical characteristics of the contacts.  Thus, it would have been obvious to modify the method of Green to have the temperature within the claimed range in order to achieve the desired contact characteristics, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claims 18-19, Green further teaches the claimed limitations in substantially the same manner and for the same reasons as applied to claims 14 and 15 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suvorov (US 2011/0092057) is cited for showing an AlN sacrificial cap layer (24, see [0040]).
Koyama (US 2017/0117402) is cited for showing a process of forming doped source/drain regions using a sacrificial cap (see Figs. 2A-3C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/7/2022